DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 01/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the original copies of ES123089U, ES12364878, ES2638551T, WO2019110853, and WO2020008092 have not been provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” in Fig.9 has been used to designate both cap and neck of bottle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig.11 “P1” is not referenced in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second angular interval in claim 5 and “a component” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claim 1 and 12 objected to because of the following informalities:  
Claim 1 states “formed by a series ofribs” is believed to be a typo should be “series of ribs” in line 4
Claim 12 states “second section of the 1 ower” in paragraph 6 should be “second section of the lower”.  
Claim 1 states “external peripheral skirt having a helical thread formed by a series of ribs and intended to cooperate with a helical thread formed in the neck to allow” in lines 4-5 is objected to because the threads showed in the drawings are not helical. For threads to be helical they need to be “having the form of helix” according to Merriam-Webster and the “helical threads” as shown are not helical. For purpose of examination the limitation of “helical threads” in claim 1 and any following claims will be interpreted as “thread”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "unscrewing of the cap from the neck around an X-axis" in line 6 is unclear what the x-axis is respect to. For purpose of examination the limitation “X-axis” in claim 1 and any following dependent claims that depend from claim 1 that  mention “X-axis” will be interpreted as “central axis.” Furthermore, claim 1 states “an external peripheral skirt” in paragraph 1 and later states “the outer peripheral skirt surrounds the next” in paragraph 2 lacks antecedent basis. For purpose of examination the limitation of “the outer peripheral skirt” as “the external peripheral skirt” Claims 3-11, which depend on claim 1, are similarly rejected. 
Claim 2 recites the limitation “the first sector and the second sector of the lower ring are hinged together so that second sector rotates with respect to the first sector” in line 4-5 is unclear how the lower ring can be hinged to the second sector and still rotate at the same time. For purpose of examination the limitation will be read as “the first sector and second sector of the lower ring are hinged together.” Claim 3, which depends from claim 2, is similarly rejected. 
0 from Pb bisector plane” it is unclear how two planes can be at 160 degrees if they intersect each other they will be at 90 degrees. For purpose of examination the limitation will be read as “Pb bisector plane and radial plane positioned at 1600 from the front sector.” 
Claim 7 recites the limitation “a component directed radially outwards and a component directed axially upwards” in lines 5-6 which is unclear what are those two components and specifications does not offer any context to where those components are located and drawings are also silent to where that component might be. For purpose of examination those components will be read as being the height and width of the stop. Claims 8-11, which depend from claim 7, are similarly rejected. 
Claim 9 recites the limitation “locking device also includes a bead” in line 2 which lacs antecedent basis since claim 1 states “the bead” it is unclear whether it is a new bead or the same bead. For purpose of examination the “a bead” will be interpreted as “the bead” as claim 1. Furthermore claim 9 recites the limitation “which has a component directed radially outwards and a component directed axially upwards to assist movement of the second sector from the lowered position to the raised position.” in line 5-7  it is unclear whether it’s the same two components as from claim 7, which claim 9 depends from, or two new components. Specifications does not offer any context to where those components are located and drawings are also silent to where that component might be. For purpose of examination those components will be read as being the same components from claim 7 as part of the “stop”. Claims 10-11, which depend from claim 9, are similarly rejected.


Claim 15 recites the limitation “Pb and a radial plane positioned at 1600 from bisection plane Pb” it is unclear how two planes can be at 160 degrees if they intersect each other they will be at 90 degrees. For purpose of examination the limitation will be read as “Pb and radial plane positioned at 1600 from the front area.” Claim 16, which depend on claim 15, is similarly rejected.
Claim 17 recites the limitation “rotatably movably on the around the X-axis” in paragraph 5 is unclear what the x-axis is respect to. For purpose of examination the limitation “X-axis” in claim 17 and any following depended claims from claim 17 that mention “X-axis” will be interpreted as “central axis.” Claims 18-20, which depend on claim 12, are similarly rejected.
Claim 17 recites the limitation “Pb and a radial plane positioned at 1600 from bisection plane Pb” it is unclear how two planes can be at 160 degrees if they intersect each other they will be at 90 degrees. For purpose of examination the limitation will be read as “Pb and radial plane positioned at 1600 from the front area.” Claim 18-20, which depend on claim 17, are similarly rejected.
Claim 19 recites the limitation “a component directed radially outwards and a component directed axially upwards” in lines 6-7 which is unclear what are those two components and specifications does not offer any context to where those components are located and drawings 
Claim 20 recites the limitation “which has a component directed radially outwards and a component directed axially upwards to assist movement of the second sector from the lowered position to the raised position.” in line 5-7  it is unclear whether it’s the same two components as from claim 19, which claim 20 depends from, or two new components. Specifications does not offer any context to where those components are located and drawings are also silent to where that component might be. For purpose of examination those components will be read as being the same components from claim 7 as part of the “stop”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit-Gonin (US6474491B1).


- a cap (Fig.1 capping device 1) which includes an upper wall and an external peripheral skirt, with the external peripheral skirt having a thread formed by a series of ribs and intended to cooperate with a thread formed in the neck to allow (See annotated fig.1 where helical thread 11 as seen in Fig. 8 that cooperate with helical ribs on cap 6 20 as seen in fig.3)
- unscrewing of the cap  from the neck  around an central axis to move the cap  from a closing position where the upper wall closes the neck hole(Fig.1 shows cap in the closed position and unscrewing of cap occurs around the central axis as shown in fig.8 ) and the external peripheral skirt  surrounds the neck to a released position where the cap is no longer attached to the neck (Fig.8 shows the external skirt surrounds the neck to a released position where the cap is no longer attached to the neck); and
 - screwing of the cap into the neck to move the cap from the released position to the closing position (Fig.1 shows the screwing of the cap into the neck to the closed position);
 - a lower ring fixed axially to the neck and movable in rotation about the neck along the central axis (Fig. 1 shows ring 3 that is fixed axially to the neck of container 2 and movable in rotation along the central axis due to the clearance between neck and the ring 3); and
 - a hinge device (annotated fig.1)that connects the cap  to the lower ring, including the hinge device two plates that connect the external peripheral skirt and the lower ring (Fig. 2 shows the hinge device that connects ring 3 and cap 6 which includes two film hinges 5 that connects the external skirt and the ring 3 ) and are arranged to allow the cap  to rotate between 
Annotated Fig. 1 of Benoit-Gonin

    PNG
    media_image1.png
    535
    759
    media_image1.png
    Greyscale


Annotated Fig. 8 of Benoit-Gonin

    PNG
    media_image2.png
    690
    915
    media_image2.png
    Greyscale

Regarding claim 2, as best understood based on the 35 U.S.C 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Benoit-Gonin further teaches in which the lower ring  includes a first sector  comprising coupling elements  which project radially into the lower ring  and are intended to be arranged under the coupling collar  to retain the lower ring axially in the neck of the vessel (see annotated fig.1 for the first sector that is opposite of the second sector (also labeled arm 4); second sector is near the hinge device; Fig. 4 shows the ring 3 has portions 3b and studs 3c that are intended to be 

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Benoit-Gonin  further teaches in which the first sector  of the lower ring  includes a front zone  which is diametrically opposed to the second sector  and two coupling zones  which are each arranged between the front zone of the first sector and the second sector (see annotated fig. 8 that shows coupling zone 1 that is between first, second sector and the front area, since the cap is molded symmetrically there would be the coupling zone 2 in the opposite side as well  because parts of 3b can be seen from Fig.2 at the same location as the coupling zone 1), the coupling parts  are arranged only in the two coupling zones  to allow a radial movement of the lower ring capable of facilitating the passage of a part of the second sector  on each side of the coupling collar  during the movement of the second sector  between the lowered and the released position (As seen in annotated fig. 8 of Benoit-Gonin below the coupling zone are places in the coupling zone to allow movement of the ring 3 from lowered and released position).




Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Benoit-Gonin further teaches the lower ring  being fixed axially to the neck  and moving in rotation about the neck  along the central axis (Fig. 1-8 shows the ring 3 being fixed axially to the neck of the container 2 and can be moved around the neck along the central axis due to the clearance between the collar 10 and the ring 3- col.3 line 44 ).

Regarding claim 12, as best understood based on 35 U.S.C. 112(b) issue identified above,  Benoit-Gonin teaches Capping device intended to be fixed on a neck of a container that includes an orifice and an engaging collar, including the capping device (Fig.1 shows capping device 1 that attaches the neck of container 2 with mouth as seen in fig.8): 4Atty. Docket No.: HERRO04USO Customer ID No. 58,293 
Confirmation No.: 2475 - a cap (Fig.1 capping device 1) which includes an upper wall and an external peripheral skirt, with the external peripheral skirt having a thread formed by a series of ribs and intended to cooperate with a thread formed in the neck to allow (See annotated fig.1 where helical thread 11 as seen in Fig. 8 that cooperate with helical ribs on cap 6 20 as seen in fig.3)
 - an unscrewing of the cap  around an central axis  to move the cap  from a closed position in which the upper wall closes the orifice of the neck (Fig.1 shows cap in the closed position and unscrewing of cap occurs around the central axis as shown in fig.8 )  and the outer 
- a screwing of the cap  into the neck  to move the cap from the released position to the closed position(Fig.1 shows the screwing of the cap into the neck to the closed position); 
- a lower ring  axially fixed to the neck and rotatably movable on the neck  around said central axis (Fig. 1 shows ring 3 that is fixed axially to the neck of container 2 and movable in rotation along the central axis due to the clearance between neck and the ring 3), said lower ring  including a first section  that includes engaging elements  that radially project into the lower ring  and are intended to be arranged below the engaging collar ( to axially retain the lower ring  in the neck of the container (see annotated fig.1 above for the first sector that is opposite of the second sector (also labeled arm 4); second sector is near the hinge device; Fig. 4 shows the ring 3 has portions 3b and studs 3c that are intended to be arranged under the collar 10 to retain the ring 3 axially in the neck of the container 2), the first section  and the second section of the lower ring  being articulated to each other so that the second section  hinges with respect to the first section  between a lowered position  (Fig. 4 and annotated fig.8 shows the first sector and second sector (arms 4) are hinges together so that second sector hinges with respect to the first sector between the lowered position) in which the second section  is intended to be arranged below the engaging collar (annotated fig.1 and fig.4 shows the second sector (arms 4) being under the collar 10) and a raised position in which the second section  is intended to be arranged at least partially above the engaging collar  (annotated fig.1 and fig.4 shows the second sector (arms 4) being under the collar 10);

- the lower ring  being configured so that the second section  rotates with respect to the first section from the lowered position to the raised position during the movement of the cap from the closed position to the released position and from the raised position to the lowered position during movement of the cap from the released position to the tilted open position (Fig. 4 and 8 shows the first sector and second sector (arms 4) are hinges together so that second sector hinges with respect to the first sector between the lowered position to the raised position during the movement of the cap from closed to open and tilted position); 
- the first section of the lower ring including a front area that is diametrically opposite to the second section  and two engagement areas  that are each arranged between the front area  of the first section and the second section (see annotated fig. 8 that shows coupling zone 1 that is between first, second sector and the front area, since the cap is molded symmetrically there would be the coupling zone 2 in the opposite side as well  because parts of 3b can be seen from Fig.2 at the same location as the coupling zone 1) the engaging elements  being arranged only in the two engagement areas  to allow a radial 5Atty. Docket No.: HERR004US0Customer ID No. 58,293 Confirmation No.: 2475movement of the lower ring capable of facilitating the passage of a part of the second section  on each side of the engaging collar  during the movement of the second section  between the lowered position and the released position (As 

Regarding claim 13, the references as applied to claim 12 above discloses all the limitations substantially claimed. Benoit-Gonin further teaches wherein the engaging elements are protrusions projecting radially inward (Fig. 8 shows the portions 3b and studs 3c are projected inwards towards the collar) 10.	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 6 above and further in view of McLelland (US6168035B1).

Regarding claim 5, as best understood based on the references as applied to claim  1 above discloses all the limitations substantially claimed. Benoit-Gonin as applied in claim 1 further 0 from the Pb bisector plane according to a second direction opposite to the first direction.
McLelland does teach first angular interval that is cut in two equal parts by a Pb bisector plane and in which the thread  formed on the outer peripheral skirt of the cap develops around the central axis according to a first direction and has a lower and an upper end, with the lower end of the thread  arranged in a second angular interval which is defined between the Pb bisector plane and a radial plane positioned at 1600 from the front sector (Annotated Fig. 9 of McLelland shows the Pb bisector plane and radial plane which cut the plane into equal parts as seen in the fig.9 below that is between 0 to 180 degrees with respect to the first sector of cap 20 which can be used to create symmetrical threads on the peripheral skirt of the cap to the desired angle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap  disclosed by Benoit-Gonin by adding the teaching of planes on the cap as disclosed by McLelland in order to create symmetrical threads on the peripheral skits of the cap to the desired angle.

Annotated Fig.9 of McLelland

    PNG
    media_image3.png
    554
    746
    media_image3.png
    Greyscale



Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 6 above and further in view of Naumann (US20200377268A1).

Regarding claim 7, as best understood based on the 35 U.S.C 112(b) issue identified above, the references as applied to claim 6 above discloses all the limitations substantially claimed. Benoit-Gonin as applied in claim 6  further teaches in which the capping device also includes a locking 
Naumann does teach such a locking device a stop which projects radially outwards from the cap (Fig.3 shows the cap 100 having hinge region 106 with elongated hinge elements 116 and 118 with tongue 138 that cooperates with ratchet-like member 120; 138 projects radially outwards from the cap )and which has a component directed radially outwards and a component directed axially upwards to assist movement of the second sector  between the lowered position to the raised position (Fig.2 shows the tongue 138 which has a outermost component that directed radially outwards and components on the side that is directed axially upward upwards that assist that would assist he movement between lowered and raised position- see annotated fig.3 of Naumann below). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tongue disclosed by Benoit-Gonin by adding the protruded outward part of the tongue as disclosed by Naumann in order to better support the lid when in open position compare to when the tongue does not that the protruded part as disclosed by Bnoit-Gonin.
Annoated fig.3 of Naumann

    PNG
    media_image4.png
    581
    733
    media_image4.png
    Greyscale



Regarding claim 8, the references as applied to claim 7 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 7 further teaches in which the stop is configured so that, during movement of the cap from the released position to the open tilted position, the stop rests against an upper end of the second sector of the lower ring to move it from the raised position to the lowered position (Fig.3 of Naumann shows the tongue 138 that when integrated to the tongue 21 of Benoit-Gonin would be configured such that tongue 21 

Regarding claim 9, as best understood based on the 35 U.S.C 112(b) issue identified above, the references as applied to claim 7 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 7 further teaches in which the locking device also includes a bead  which is formed on the outer peripheral skirt of the cap  and extends axially, with the bead configured to rest against a helical rib of the thread formed in the neck  of the container during movement of the cap  from the open tilted position to the released position to exert a tractive force on the second sector (Fig. 1  of Benoit-Gonin shows tongue 21 which is formed on the outer/external peripheral skirt and extends axially where the tongue 21 is configured to rest against the helical thread 11 as seen in the fig.8 on the neck of container 2 as from closed position to tilted or open position ) which has the component directed radially outwards and the component directed axially upwards to assist movement of the second sector from the lowered position to the raised position(Fig.2 of Naumann as stated in claim 7 shows the tongue 138 which has a outermost component that directed radially outwards and components on the side that is directed axially upward upwards that assist that would assist he movement between lowered and raised position- see annotated fig.3 of Naumann above).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 9 further teaches in which the hinge device includes two plates and in which the bead is formed between the two plates (Fig.2 shows two film hinges 5 and the tongue 21 being formed in the between the two hinges).

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 9 further teaches in which the stop projects radially outwards from the bead (Fig.3 of Naumann shows the tongue 138 is integrated with tongue 21 of Benoit-Gonin as in claim 7 it would be projected radially outward). 

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (US6474491B1)and further in view of McLelland (US6168035B1).

Regarding claim 14, the references as applied to claim 12 above discloses all the limitations substantially claimed. Benoit-Gonin does not teaches wherein the hinge device, extends over a first angular range that is cut into two equal parts by a bisection plane Pb, the two engagement areas extending over angular sections that are symmetrical with respect to each other to the bisection plane Pb.
McLelland does teach wherein the hinge device, extends over a first angular range that is cut into two equal parts by a bisection plane Pb, the two engagement areas extending over angular sections that are symmetrical with respect to each other to the bisection plane Pb (Annotated fig.9 of McLelland above shows the Pb bisector plane and the radial plane that when measure from the front sector is between 0 degrees and 180 and when combined with the combined with the hinge device of Benoit-Gonin would cut it into two equal parts and create symmetrical sections). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap disclosed by Benoit-Gonin by 

Regarding claim 15, the references as applied to claim 12 above discloses all the limitations substantially claimed. Benoit-Gonin as applied in claim 1 further teaches in which the hinge device that has threads on the outer peripheral skit of the cap and develops around the central axis with lower and upper end (annotated fig.1 of Benoit-Gonin above and fig.8 shows the outer skit of the cap 6 having threads developed around the central axis and the threads having upper and lower end; upper end being near the mouth of the neck 2a and lower end being near the neck and collar 10 as seen in fig.8). Benoit-Gonin does not teach a first angular interval that is cut in two equal parts by a Pb bisector plane and in which the thread  formed on the outer peripheral skirt of the cap develops around the central axis according to a first direction and has a lower and an upper end, with the lower end of the thread  arranged in a second angular interval which is defined between the Pb bisector plane and a radial plane positioned at 1600 from the Pb bisector plane according to a second direction opposite to the first direction.
McLelland does teach first angular interval that is cut in two equal parts by a Pb bisector plane and in which the thread  formed on the outer peripheral skirt of the cap develops around the central axis according to a first direction and has a lower and an upper end, with the lower end of the thread  arranged in a second angular interval which is defined between the Pb bisector plane and a radial plane positioned at 1600 from the front sector (Annotated Fig. 9 of McLelland shows the Pb bisector plane and radial plane which cut the plane into equal parts as seen in the fig.9 below that is between 0 to 180 degrees with respect to the first sector of cap 20 which can be used to create symmetrical threads on the peripheral skirt of the cap to the desired angle). It 

Regarding claim 16, the references as applied to claim 15 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 15 further teaches wherein the lower end of the thread is arranged in an angular range defined between two radial planes, respectively, positioned at 900 and 1600 from the bisection plane Pb according to the second direction of rotation (Fig. 3 of Benoit-Gonin shows the helical ribs 20 of the cap 6 that when cut by the Pb planes as shown in the annotated fig.9 of McLelland above would arrange the lower end of the helical rib between two sperate planes and can be positioned at 90 and 160 degrees from the bisection plane).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (US6474491B1) and further in view of McLelland (US6168035B1).

Regarding claim 17, as best understood based on 35 U.S.C. 112(b) issue identified above,  Benoit-Gonin teaches  Capping device intended to be fixed on a neck  of a container that includes an orifice and an engaging collar, including the capping device (Fig.1 shows capping device 1 that attaches the neck of container 2 with mouth as seen in fig.8):: 
- a cap (Fig.1 capping device 1) including an upper wall  and an outer peripheral skirt , the outer peripheral skirt  having a thread  intended to cooperate with a thread  formed on the 
- unscrewing of the cap  from the neck  around an central axis to move the cap  from a closing position where the upper wall closes the neck hole(Fig.1 shows cap in the closed position and unscrewing of cap occurs around the central axis as shown in fig.8 ) and the external peripheral skirt  surrounds the neck to a released position where the cap is no longer attached to the neck (Fig.8 shows the external skirt surrounds the neck to a released position where the cap is no longer attached to the neck); and
 - screwing of the cap into the neck to move the cap from the released position to the closing position (Fig.1 shows the screwing of the cap into the neck to the closed position);
- a lower ring  axially fixed to the neck and rotatably movable on the neck  around said central axis (Fig. 1 shows ring 3 that is fixed axially to the neck of container 2 and movable in rotation along the central axis due to the clearance between neck and the ring 3), said lower ring  including a first section  that includes engaging elements  that radially project into the lower ring  and are intended to be arranged below the engaging collar ( to axially retain the lower ring  in the neck of the container (see annotated fig.1 above for the first sector that is opposite of the second sector (also labeled arm 4); second sector is near the hinge device; Fig. 4 shows the ring 3 has portions 3b and studs 3c that are intended to be arranged under the collar 10 to retain the ring 3 axially in the neck of the container 2), the first section  and the second section of the lower ring  being articulated to each other so that the second section  hinges with respect to the first section  between a lowered position  (Fig. 4 and annotated fig.8 shows the first sector and second sector (arms 4) are hinges together so that second sector hinges with respect to the first sector between the lowered position) in which the second section  is intended to be arranged below the engaging 
- a hinge device that attaches the cap (annotated fig.1 of Benoit-Gonin above) to the second section  of the lower ring  and is configured to allow the cap  to rotate between the released position and an open tilted position in which the cap is disengaged from the orifice of the neck (Fig.2 shows the hinge device as closed in position and Fig.8 shows the cap in open tilted position and disengages form the neck hole and tongue 21 allows the cap to be locked in that position ), 
 - the lower ring being configured so that the second section  hinges with respect to the first section  from the lowered position to the raised position to allow the cap  to move from the closed position to the released position (Fig. 4 and 8 shows the first sector and second sector (arms 4) are hinges together so that second sector hinges with respect to the first sector between the lowered position); 
- the lower ring being able to move radially from front to back to facilitate the passage of a part of the second section  on each side of the engaging collar  during the movement of the second section ( between the lowered position and the released position (Fig.1 the lower ring 3 can move radially die to the clearance between the ring 3 and collar 10 to allow the movement); 
- the thread developing around the central axis according to a first direction and having a lower end and an upper end (Fig.8 shows the helical thread 11 developed around the central axis and having a lower end towards the collar 10 and upper end towards the mouth of the container 2), Benoit-Gonin does not teach the hinge device extends over a first angular range which is cut 0 from the bisection plane Pb according to a second direction opposite to the first direction.
McLelland does teach the hinge device extends over a first angular range which is cut into two equal parts by a bisection plane Pb (Annotated Fig.9 of McLelland above teaches the Pb bisector plane that is on top of the cap 45 that would cut the hinge device as shown in annotated fig.1 of Benoit-Gonin above); and the lower end of the thread being arranged in a second angular range defined between the bisection plane Pb and a radial plane positioned at 1600 from front sector/section (Annotated Fig. 9 of McLelland shows the Pb bisector plane and radial plane which cut the plane into equal parts as seen in the fig.9 below that is between 0 to 180 degrees with respect to the first sector of cap 20 which can be used to create symmetrical threads on the peripheral skirt of the cap to the desired angle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap disclosed by Benoit-Gonin by adding the teaching of planes on the cap as disclosed by McLelland in order to create symmetrical threads on the peripheral skits of the cap to the desired angle.


Regarding claim 18, the references as applied to claim 17 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 17 further teaches wherein the first section  of the lower ring  includes a front area  that is diametrically opposite to the second section  and two engagement areas  which are each arranged between the front zone  of the first section  and the second section (see annotated fig. 8 of Benoit-Gonin above that shows coupling .

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over refernces as applied to claim 19 and further in view of McLelland (US6168035B1).

Regarding claim 19, as best understood based on 35 U.S.C 112(b) issue identified above, the references as applied to claim 18 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 18 further teaches wherein the capping device further includes a locking device configured to lock the cap  in the tilted open position (Fig.8 shows the tongue 21 configured to lock the cap in open tilted position, and is configured to rest against the engaging collar  of the neck  during the movement of the cap  from the tilted open position towards the released position to exert on the second section  a tensile force (Fig.8 shows the tongue 21 is configured to rest against the collar of the neck 2a during the movement of the cap 6 from tilted position to released position to exert force on the second sector) Beniot- Gonin does not teach such a locking device a stop which projects radially outwards from the cap and which has a component directed radially outwards and a component directed axially upwards to assist movement of the second sector  between the lowered position to the raised position.



Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Benoit-Gonin as modified in claim 19 further teaches in which the locking device also includes a bead  which is formed on the outer peripheral skirt of the cap  and extends axially, with the bead configured to rest against a helical rib of the thread formed in the neck  of the container during movement of the cap  from the open tilted position to the released position to exert a tractive force on the second sector (Fig. 1  of Benoit-Gonin shows tongue 21 which is formed on the outer/external peripheral skirt and extends axially where the tongue 21 is configured to rest against the helical thread 11 as seen in the fig.8 on the neck of container 2 as .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Migas (US10654625B2), Bloom (US20210094733A1) and more references cited in PTO-892 are believed to read on the claims. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735